FILED
                                    2021 IL App (4th) 180142                         January 6, 2021
                                                                                      Carla Bender
                                          NO. 4-18-0142                           4th District Appellate
                                                                                        Court, IL
                                 IN THE APPELLATE COURT

                                          OF ILLINOIS

                                      FOURTH DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                       )        Appeal from the
           Plaintiff-Appellee,                              )        Circuit Court of
           v.                                               )        Macon County
 JONATHAN R. GALLEY,                                        )        No. 17CF14
           Defendant-Appellant.                             )
                                                            )        Honorable
                                                            )        Thomas E. Griffith Jr.,
                                                            )        Judge Presiding.


               JUSTICE DeARMOND delivered the judgment of the court, with opinion.
               Presiding Justice Knecht concurred in the judgment and opinion.
               Justice Turner dissented, with opinion.

                                            OPINION
¶1             In January 2017, the State charged defendant, Jonathan R. Galley, with four counts

of predatory criminal sexual assault of a child, Class X felonies (720 ILCS 5/11-1.40(a)(1), (b)(1)

(West 2016)), and six counts of aggravated criminal sexual abuse, Class 2 felonies (720 ILCS

5/11-1.60(c)(1)(i), (g) (West 2016)). Following a bench trial, defendant was found guilty on 6 of

the 10 counts: 4 counts of predatory criminal sexual assault of a child less than 13 years old and 2

counts of aggravated criminal sexual abuse of a victim less than 13 years old. The trial court

sentenced defendant to 37 years in the Illinois Department of Corrections (DOC) followed by an

indeterminate period (3 years to life) of mandatory supervised release (MSR), and it informed

defendant he must register as a sex offender. Defendant’s MSR conditions included a total

prohibition on accessing social networking websites (730 ILCS 5/3-3-7(a)(7.12) (West 2016)).
¶2             On appeal, defendant argues the Illinois Supreme Court’s decision in People v.

Morger, 2019 IL 123643, __ N.E.3d __ , renders “the blanket statutory prohibition on use of social

media as [an MSR] condition *** unconstitutional on its face under the First Amendment.” We

agree.

¶3                                     I. BACKGROUND

¶4             In January 2017, the State charged defendant by way of a 10-count information

alleging he sexually abused his girlfriend’s 11-year-old granddaughter multiple times between

October 1 and December 19, 2016. The State charged defendant with four counts of predatory

criminal sexual assault of a child under the age of 13 (720 ILCS 5/11-1.40(a)(1) (West 2016)) and

six counts of aggravated criminal sexual abuse of a child under the age of 13 (720 ILCS

5/11-1.60(c)(1)(i) (West 2016)). The matter proceeded to a bench trial, where the trial court found

defendant guilty and entered judgment on the four predatory sexual assault of a child counts and

two of the aggravated criminal sexual abuse of a child counts. The court sentenced defendant to

37 years in DOC followed by MSR for an indeterminate period ranging from 3 years to life.

¶5             Defendant’s MSR terms included the following mandatory provision from

subsection (a)(7.12) of the Unified Code of Corrections:

               “The conditions of parole or mandatory supervised release shall be

               such as the Prisoner Review Board deems necessary to assist the

               subject in leading a law-abiding life. The conditions of every parole

               and mandatory supervised release are that the subject:

                                              ***

                              (7.12) if convicted of a sex offense as defined

                      in the Sex Offender Registration Act committed on



                                               -2-
                       or after January 1, 2010 (the effective date of Public

                       Act 96-262), refrain from accessing or using a social

                       networking website as defined in Section 17-0.5 of

                       the Criminal Code of 2012[.]” (Emphasis added.)

                       730 ILCS 5/3-3-7(a)(7.12) (West 2016).


Illinois law further provides:


                       “ ‘Social networking website’ means an Internet website

               containing profile web pages of the members of the website that

               include the names or nicknames of such members, photographs

               placed on the profile web pages by such members, or any other

               personal or personally identifying information about such members

               and links to other profile web pages on social networking websites

               of friends or associates of such members that can be accessed by

               other members or visitors to the website. A social networking

               website provides members of or visitors to such website the ability

               to leave messages or comments on the profile web page that are

               visible to all or some visitors to the profile web page and may also

               include a form of electronic mail for members of the social

               networking website.” 720 ILCS 5/17-0.5 (West 2016).


¶6             Defendant filed a motion to reconsider, alleging two trial errors and an excessive

sentence. The trial court denied the motion following a hearing.

¶7             This appeal followed.


                                               -3-
¶8                                          II. ANALYSIS

¶9              Relying upon the Illinois Supreme Court’s decision in Morger, defendant

challenges as overbroad and facially unconstitutional one statutory MSR condition—prohibiting

accessing or using social networking websites. The State concedes the argument and echoes

defendant’s claim that subsection (a)(7.12) of the Unified Code of Corrections (730 ILCS

5/3-3-7(a)(7.12) (West 2016)) is unconstitutional on its face by overburdening first amendment

rights. Heeding the parties’ arguments and, more importantly, following guidance from our

supreme court, we agree the statute is unconstitutional.

¶ 10            A challenge to the constitutionality of a statute presents a legal question we review

de novo. People v. Minnis, 2016 IL 119563, ¶ 21, 67 N.E.3d 272. Since we presume statutes are

constitutional, the “party challenging the constitutionality of a statute [bears] the burden of

establishing its invalidity.” In re J.W., 204 Ill. 2d 50, 62, 787 N.E.2d 747, 754 (2003).

¶ 11            “First amendment protections for speech extend fully to communications made

through the medium of the Internet,” meaning laws curtailing Internet speech must pass

constitutional muster. Minnis, 2016 IL 119563, ¶ 23. Here, we consider a statute prohibiting a

person on MSR from accessing or using social networking websites, which defendant challenges

as overbroad and facially unconstitutional. “According to [the] First Amendment overbreadth

doctrine, a statute is facially invalid if it prohibits a substantial amount of protected speech.” United

States v. Williams, 553 U.S. 285, 292 (2008). Specifically, “a law may be invalidated as overbroad

only if a substantial number of its applications to protected speech are unconstitutional, judged in

relation to the statute’s plainly legitimate sweep.” Minnis, 2016 IL 119563, ¶ 24.

¶ 12            Besides being overbroad, a statute imposing a content-neutral restriction on Internet

speech can be unconstitutional if it fails intermediate scrutiny. A restriction on speech is



                                                  -4-
content-neutral if it limits speech regardless of what the speech is about, i.e., the ideas or views

expressed. See Minnis, 2016 IL 119563, ¶ 33. To withstand intermediate scrutiny, the statute’s

content-neutral restriction on speech must clear two hurdles:

               “(1) [it] must serve or advance a substantial governmental interest

               unrelated to the suppression of free speech and (2) [it] must not

               burden substantially more speech than necessary to further that

               interest—or in other words, it must be narrowly tailored to serve that

               interest without unnecessarily interfering with first amendment

               freedoms.” Minnis, 2016 IL 119563, ¶ 36.

The parties direct our attention to Morger, believing first it provides the template for our analysis

and, second, it directs the outcome of this case.

¶ 13                                    A. People v. Morger

¶ 14           In Morger, our supreme court recently applied these two tests, overbreadth and

intermediate scrutiny, when evaluating facial challenges to a statutory probation provision that is

nearly identical to this statutory MSR term. There, the court considered the following statute:

               “The conditions of probation and of conditional discharge shall be

               that the person:

                                                ***

                               (8.9) if convicted of a sex offense as defined

                       in the Sex Offender Registration Act committed on

                       or after January 1, 2010 (the effective date of Public

                       Act 96-262), refrain from accessing or using a social

                       networking website as defined in Section 17-0.5 of



                                                -5-
                       the Criminal Code of 2012[.]” (Emphasis added.)

                       730 ILCS 5/5-6-3(a)(8.9) (West 2016).

As one may note, this italicized language mirrors that of the statute at issue in this case.

¶ 15           As part of its carefully reasoned analysis, the Morger court concluded the above

statute “ ‘is part of a statutory scheme intended to prevent sex offenses against children and to

protect the public,’ ” suggesting the statute served a substantial governmental interest or had a

plainly legitimate sweep. Morger, 2019 IL 123643, ¶ 45 (quoting Minnis, 2016 IL 119563, ¶ 34).

Nevertheless, the court found the above-cited statutory probation condition “overbroad and

facially unconstitutional” because “in its current form” the statute “ ‘prohibits constitutionally

protected activity as well as activity that may be prohibited without offending constitutional

rights.’ ” Morger, 2019 IL 123643, ¶ 58 (quoting People v. Relerford, 2017 IL 121094, ¶ 50, 104

N.E.3d 341). As part of the intermediate-scrutiny analysis, the court found no narrow tailoring,

explaining the probation condition “unnecessarily sweeps within its purview those who never used

the Internet—much less social media—to commit their offenses and who show no propensity to

do so, as well as those whose Internet activities can be supervised and monitored by less restrictive

means.” Morger, 2019 IL 123643, ¶ 58. Concerning overbreadth, the court similarly concluded:

“ ‘[A] substantial number of its applications are unconstitutional, judged in relation to the statute’s

legitimate sweep’ [citation], which is protection of the public.” (Emphasis in original.) Morger,

2019 IL 123643, ¶ 58 (quoting People v. Clark, 2014 IL 115776, ¶ 11, 6 N.E.3d 154).

¶ 16           Defendant argues: “Morger direct[s] the result in this case: a ban on accessing

social media for the duration of MSR—which can last as long as natural life—is just as

unconstitutional as a ban for the duration of a sex offender registration or probation.” The State

likewise maintains: “Our supreme court’s holding in People v. Morger, reviewing the same



                                                 -6-
condition in an analogous constitutional context, directly answers the question of whether the MSR

condition banning defendant from accessing ‘social media websites’ is unconstitutionally

overbroad and not narrowly tailored.” We certainly appreciate the supreme court’s comprehensive

analysis, and of course, we are bound by its decision when it controls a case under our review. See

Doyle v. Hood, 2018 IL App (2d) 171041, ¶ 35, 112 N.E.3d 1040. But the Morger court made

clear its opinion applied to only the specific probation provision found at “subsection (a)(8.9) of

section 5-6-3 of the Code of Corrections.” Morger, 2019 IL 123643, ¶ 59. The court declined to

speak in broad or sweeping terms. So even though Morger and this case consider nearly identical

statutory provisions—each mandating a person, “if convicted of a sex offense as defined in the

Sex Offender Registration Act committed on or after January 1, 2010 ***, refrain from accessing

or using a social networking website as defined in Section 17-0.5 of the Criminal Code of 2012”

(730 ILCS 5/5-6-3(a)(8.9), 3-3-7(a)(7.12) (West 2016))—we cannot mechanically apply Morger’s

holding to this MSR provision. Instead, we must plumb Morger’s rationale for signs of whether

these two statutory bans on social media should meet the same fate.

¶ 17           B. Morger and Packingham Emphasize the Importance of Internet Speech

¶ 18           Digging deeper into Morger, we find a heavy emphasis on the reformative and

rehabilitative potential for a probationer using social networking websites. In arriving at its

holding, our supreme court parsed the United States Supreme Court’s opinion in Packingham v.

North Carolina, 582 U.S. ___, 137 S. Ct. 1730 (2017), observing “the Supreme Court repeatedly

emphasized the importance of social media in modern life.” Morger, 2019 IL 123643, ¶ 28.

¶ 19           In Packingham, the Supreme Court considered a law “mak[ing] it a felony for a

registered sex offender ‘to access a commercial social networking Web site where the sex offender

knows that the site permits minor children to become members or to create or maintain personal



                                               -7-
Web pages.’ ” Packingham, 582 U.S. at ___, 137 S. Ct. at 1733 (quoting N.C. Gen. Stat. Ann.

§ 14-202.5(a), (e) (2015)). The Court noted the Internet, and social media specifically, represents

a twenty-first century quintessential public forum where people “engage in a wide array of

protected First Amendment activity on topics ‘as diverse as human thought.’ ” Packingham, 582

U.S. at ___, 137 S. Ct. at 1735-36. The Packingham Court concluded the challenged law failed

intermediate scrutiny because it was not narrowly tailored, even describing the content-neutral

statute as “a prohibition unprecedented in the scope of First Amendment speech it burdens.”

Packingham, 582 U.S. at ___, 137 S. Ct. at 1737-38. The Court explained: “to foreclose access to

social media altogether is to prevent the user from engaging in the legitimate exercise of First

Amendment rights.” Packingham, 582 U.S. at ___, 137 S. Ct. at 1737.

¶ 20           Although Packingham did not address the exact issue here—it considered social

media restrictions for sex offenders who completed their sentences, not social media restrictions

for sex offenders still serving sentences on probation—our supreme court relied heavily upon it in

Morger. For example, our supreme court twice quoted the following paragraph from Packingham:

                      “ ‘In sum, to foreclose access to social media altogether is to

               prevent the user from engaging in the legitimate exercise of First

               Amendment rights. It is unsettling to suggest that only a limited set

               of websites can be used even by persons who have completed their

               sentences. Even convicted criminals—and in some instances

               especially convicted criminals—might receive legitimate benefits

               from these means for access to the world of ideas, in particular if

               they seek to reform and to pursue lawful and rewarding lives.’ ”




                                               -8-
               (Emphasis added.) Morger, 2019 IL 123643, ¶¶ 33, (quoting

               Packingham, 582 U.S. at ___, 137 S. Ct. at 1737).

Our supreme court not only judged this passage “relevant in this context” of probation (Morger,

2019 IL 123643, ¶ 51) but said it “carrie[d] momentous weight in our resolution of this case.”

(Emphasis added.) Morger, 2019 IL 123643, ¶ 34. Signaling its importance, our supreme court

used this passage to distinguish Morger from other cases that had either considered this issue or

applied Packingham. For example, some federal circuit courts of appeal tried limiting the reach of

Packingham to those no longer on probation or parole by emphasizing the phrase “even by persons

who have completed their sentences” (Packingham, 582 U.S. at ___, 137 S. Ct. at 1737), but the

Morger court did not follow that path. Rather, believing the federal courts unduly ignored part of

the above passage, Morger went the opposite direction and extended Packingham’s reach to

probationers. The supreme court determined the reasoning in the above passage, especially the

italicized portion, applied to the facts and issue before it. Specifically, the court believed

probationers, like Morger, “who are still serving their sentences are also ‘convicted criminals’

[and] ‘might receive legitimate benefits’ from social media as ‘they seek to reform and to pursue

lawful and rewarding lives.’ ” Morger, 2019 IL 123643, ¶ 53 (quoting Packingham, 582 U.S. at

___, 137 S. Ct. at 1737). Since probationers could use social media for a wide variety of legitimate

purposes like communicating with employers or family or the community at large as part of

reformation and rehabilitation, the supreme court held the statute overbroad and facially

unconstitutional because the blanket ban on accessing or using social networking websites went

too far by prohibiting a substantial amount of constitutionally protected speech as well as

prohibiting these probationers from using social media for ill. Morger, 2019 IL 123643, ¶ 58.




                                               -9-
¶ 21           Morger’s extension of Packingham to probationers is telling. Unlike those federal

courts that focused on the defendant’s status, our supreme court focused more on the benefits of

social media to convicted criminals—including those still serving their sentences. We interpret

this as the Illinois Supreme Court emphasizing the reformative and rehabilitative aspects of social

media over a defendant’s status. We see no reason why that emphasis would not carry over to

persons on MSR, who (like probationers) are also trying to reintegrate back into society with

conditional liberty. See Round v. Lamb, 2017 IL 122271, ¶ 21, 90 N.E.3d 432.

¶ 22           Another important feature in Morger’s rationale comes from its review of federal

cases. On the road to finding the statutory probation condition unconstitutional, our supreme court

analyzed several federal cases that found conditions of supervised release regulating defendants’

Internet use violated the first amendment. Morger, 2019 IL 123643, ¶¶ 36-38, 40-42 (discussing

federal court of appeals decisions). The court acknowledged the federal cases differed from the

Morger case because they considered supervised release, not probation; however, the court opined

those federal cases “deal with the same concerns that we consider relevant” here. Morger, 2019 IL

123643, ¶ 36. As we read it, we do not see anywhere in the discussion where the supreme court

noted if or how the context of supervised release, as opposed to probation, affected its analysis or

outcome. At one point, the court referenced “supervised release or probation” when discussing the

potential reach of Packingham and other cases. Morger, 2019 IL 123643, ¶ 39. The upshot for our

discussion is that, even though the Morger court limited its holding to the one statutory probation

condition (subsection (a)(8.9) of section 5-6-3 of the Unified Code of Corrections), its analysis

and reasoning drew heavily from cases considering supervised release provisions. Although that

approach resonates here, we are obligated to look closely at MSR and probation to ascertain




                                               - 10 -
whether the two punishments differ enough to allow the State to impose blanket social networking

website bans on persons on MSR without offending the first amendment.

¶ 23                                  C. Probation and MSR

¶ 24           Probation and MSR represent two different points on “the ‘continuum’ of

state-imposed punishments,” with MSR sitting closer to imprisonment on that scale. People v.

Wilson, 228 Ill. 2d 35, 43-44, 885 N.E.2d 1033, 1039 (2008) (quoting Samson v. California, 547

U.S. 843, 850 (2006)). For instance, Illinois’s Unified Code of Corrections provides that felony

sentences of imprisonment in DOC must include an MSR term (730 ILCS 5/5-8-1(d) (West 2016))

and, furthermore, “a prisoner on [MSR] remains in” DOC’s custody during that term (Newsome v.

Hughes, 131 Ill. App. 3d 872, 875, 476 N.E.2d 478, 481 (1985)). Probation, by contrast, represents

a discretionary “ ‘mild and ambulatory’ punishment” for offenders who “do[ ] not present a threat

to the safety and security of a community.” People v. Moss, 217 Ill. 2d 511, 522, 842 N.E.2d 699,

707 (2005). Given that Illinois law requires MSR but not probation, it is plain “[o]ur sentencing

scheme thus contemplates that an offender on MSR presents a greater threat to the public than a

probationer.” Moss, 217 Ill. 2d at 522.

¶ 25           Although probation and MSR occupy two different points on the punishment

spectrum, “[p]robationers and persons on MSR are similarly situated in the broad sense that both

enjoy conditional liberty.” Moss, 217 Ill. 2d at 522. They are granted conditional liberty for

purposes of rehabilitating past criminal behavior while reintegrating into society as law-abiding

citizens. See United States v. Knights, 534 U.S. 112, 120-21 (2001) (stating a defendant who

“successfully complete[s] probation [can] be integrated back into the community”); Lamb, 2017

IL 122271, ¶ 21 (“Mandatory supervised release is designed to facilitate reintegration back into

society ***.”). Whether it is this shared purpose or some other reason, their conditional liberty



                                              - 11 -
often results in probationers and persons on MSR having similar or even equal status vis-à-vis

constitutional protections. For example, our supreme court “has stated generally that probationers

and parolees share the same status for fourth amendment purposes.” Moss, 217 Ill. 2d at 521-22.

The First District, without deciding whether the statutes passed constitutional muster, previously

recognized probationers and persons on MSR share a similar status for second amendment

purposes. People v. Garvin, 2013 IL App (1st) 113095, ¶¶ 20-21, 994 N.E.2d 1076. Both

probationers and persons on MSR are subject to many of the same restrictions on possessing

firearms and ammunition. See 730 ILCS 5/5-6-3(a)(3) (West 2016) (mandating that probationers

“refrain from possessing a firearm or other dangerous weapon where the offense is a felony or, if

a misdemeanor, the offense involved the intentional or knowing infliction of bodily harm or threat

of bodily harm”); 730 ILCS 5/5-6-3(a)(3) (West 2016) (mandating that parolees or persons on

MSR “refrain from possessing a firearm or other dangerous weapon”). What’s more, both

probationers and persons on MSR have similar (if not coextensive) due process rights when

charged with violating terms of their release or probation. See People v. Crawford, 85 Ill. App. 3d

366, 367, 406 N.E.2d 861, 862 (1980). Coupling this analysis with that of the supreme court in

Morger, we come to the inescapable conclusion probationers and persons on MSR share the same

status for purposes of this particular first amendment issue.

¶ 26                        D. Overbreadth and Intermediate Scrutiny

¶ 27           Finding the statutory probation condition overbroad and facially unconstitutional,

the Morger court held a blanket restriction on accessing or using social networking websites

violated a probationer’s first amendment rights. Since we are faced with a nearly identical rendition

of the probation provision considered in Morger, we follow the Illinois Supreme Court’s reasoning

and come to the same conclusion—subsection (a)(7.12) of section 3-3-7 of the Unified Code of



                                               - 12 -
Corrections is overbroad and facially unconstitutional. Concerning overbreadth: by completely

prohibiting access or use of social networking websites, twenty-first century quintessential fora,

the statute “ ‘prohibits constitutionally protected activity as well as activity that may be prohibited

without offending constitutional rights.’ ” Morger, 2019 IL 123643, ¶ 58 (quoting Relerford, 2017

IL 121094, ¶ 50). The statutory prohibition applies to a sex offender on MSR, even if he or she did

not use a social networking website in committing the underlying offense. It prevents a person on

MSR from accessing or using social media, which “offers ‘relatively unlimited, low-cost capacity

for communication of all kinds.’ ” Packingham, 582 U.S. at ___, 137 S. Ct. at 1732. Consequently,

we deem the statutory MSR provision overbroad because “ ‘[a] substantial number of [the

statute’s] applications are unconstitutional, judged in relation to [its] legitimate sweep.’ ” Morger,

2019 IL 123643, ¶ 58 (quoting Clark, 2014 IL 115776, ¶ 11).

¶ 28           For similar reasons, the statutory MSR provision fails intermediate scrutiny as well.

The statute undoubtedly serves a substantial governmental interest—namely, foreclosing sex

offenders on MSR from identifying or contacting victims through social networking websites. But

the statutory MSR condition is not narrowly tailored. By imposing a blanket ban on all access and

use of social media, now probably the most commonly used forum for gathering information and

communicating ideas, even when social media played no part in the crime, this statute

“unnecessarily sweeps within its purview those who never used the Internet—much less social

media—to commit their offenses and who show no propensity to do so, as well as those whose

Internet activities can be supervised and monitored by less restrictive means.” Morger, 2019 IL

123643, ¶ 58. Just as the supreme court noted in Morger for probationers, persons on MSR may

still be subject to more specific limitations placed on their Internet access or use, like preliminary

approval from the parole officer, unannounced examinations of Internet use, or installing hardware



                                                - 13 -
to monitor Internet use, all of which would serve a legitimate public interest without violating a

person’s first amendment rights.

¶ 29                                     III. CONCLUSION

¶ 30           For the reasons stated, we find subsection (a)(7.12) of section 3-3-7 of the Unified

Code of Corrections (730 ILCS 5/3-3-7(a)(7.12) (West 2016)) overbroad and facially

unconstitutional. Consequently, we reverse, in part, the trial court’s judgment and vacate the MSR

provision prohibiting defendant from accessing or using social networking websites. We otherwise

affirm the trial court’s judgment as to issues not before us.

¶ 31           Affirmed in part and vacated in part.


¶ 32           JUSTICE TURNER, dissenting:

¶ 33           I respectfully dissent. The appeal in this case should be dismissed because the sole

issue raised on appeal is not justiciable.

¶ 34           A basic tenet of justiciability provides the following:

               “ ‘[r]eviewing courts will not decide moot or abstract questions or

               render advisory opinions. Courts of review ordinarily will not

               consider issues where they are not essential to the disposition of the

               cause or where the result will not be affected regardless of how the

               issues are decided.’ ” People ex rel. Sklodowski v. State, 162 Ill. 2d

               117, 130, 642 N.E.2d 1180, 1185 (1994) (quoting Barth v. Reagan,

               139 Ill. 2d 399, 419, 564 N.E.2d 1196, 1205 (1990)).

¶ 35           On appeal, defendant only challenges the constitutionality of section 3-3-7(a)(7.12)

of the Unified Code of Corrections (730 ILCS 5/3-3-7(a)(7.12) (West 2016)).

¶ 36           Section 3-3-7 is contained in chapter three of article three of the Unified Code of


                                                - 14 -
Corrections (730 ILCS 5/ch. III, art. III (West 2016)). Article 3 of the Unified Code of Corrections

(730 ILCS 5/art. III (West 2016)) establishes the prisoner review board and grants it broad

authority over the administration of MSR. People v. McCurry, 2011 IL App (1st) 093411, ¶ 18,

961 N.E.2d 900. Specifically, for those serving indeterminate supervised release terms pursuant to

section 5-8-1(d)(4) of the Unified Code of Corrections (730 ILCS 5/5-8-1(d)(4) (West 2016)), the

prisoner review board has the authority to decide the conditions of MSR and the time of discharge

from MSR. McCurry, 2011 IL App (1st) 093411, ¶ 18. The actual imposition of the MSR term is

a separate matter that is addressed in chapter five of the Unified Code of Corrections, which

pertains to sentencing. MSR terms are mandated by the legislature, and the circuit courts are

required to impose them. McCurry, 2011 IL App (1st) 093411, ¶ 26. Accordingly, section 3-3-7 is

directed at the prisoner review board and not the circuit court or its sentencing judgment. Section

3-3-7 directs the prisoner review board to impose certain conditions on a defendant when he or she

is released onto MSR, including the one at issue in this appeal. 730 ILCS 5/3-3-7(a)(7.12) (West

2016).

¶ 37           I do not dispute the prisoner review board would have to impose the MSR condition

contained in section 3-3-7(a)(7.12) on defendant if he was released from prison on MSR in the

near future. However, section 3-3-7(a)(7.12) is not a current condition imposed on defendant while

he is in DOC, and defendant is not expected to be released on MSR until September 11, 2046,

more than 25 years from now (see Inmate Search, Illinois Department of Corrections,

http://www2.illinois.gov/idoc/Offender/Pages/InmateSearch.aspx (last visited Dec. 31, 2020)

[https://perma.cc/CJU6-WP5B]). As such, defendant is not close to receiving his MSR conditions.

See 730 ILCS 5/3-3-7(c) (West 2016) (requiring defendants to receive in writing the conditions

under which the MSR terms must be served prior to his or her release onto MSR). The chance of



                                               - 15 -
section 3-3-7(a)(7.12) being in existence in its current form when defendant is released onto MSR

in more than 25 years is basically zero. I take judicial notice of the fact the prisoner review board

has already modified its own mandatory supervised release/parole condition definitions in light of

Morger. See Country Companies v. Universal Underwriters Insurance Co., 343 Ill. App. 3d 224,

229, 796 N.E.2d 639, 643 (2003) (noting the reviewing court can take judicial notice of public

records regardless of whether such records were before the trial court).

¶ 38            Given the virtual impossibility the prisoner review board will ever impose the MSR

condition contained in section 3-3-7(a)(7.12) of the Unified Code of Corrections on defendant,

finding the statute unconstitutional does not have any effect on defendant and is an abstract

question in this case. As such, defendant’s sole argument lacks justiciability, and the appeal should

be dismissed.




                                               - 16 -
                                 No. 4-18-0142


Cite as:                 People v. Galley, 2020 IL App (4th) 180142


Decision Under Review:   Appeal from the Circuit Court of Macon County, No. 17-CF-14;
                         the Hon. Thomas E. Griffith Jr., Judge, presiding.


Attorneys                James E. Chadd, Patricia Mysza, and Jonathan Yeasting, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Jay Scott, State’s Attorney, of Decatur (Patrick Delfino, David
for                      J. Robinson, and James Ryan Williams, of State’s Attorneys
Appellee:                Appellate Prosecutor’s Office, of counsel), for the People.




                                      - 17 -